983 F.2d 1070
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Hayel M. JOMAA, Defendant-Appellant.
No. 92-3812.
United States Court of Appeals, Sixth Circuit.
Dec. 23, 1992.

Before RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges, BAILEY BROWN, Senior Circuit Judge.
PER CURIAM.


1
Defendant, Hayel M. Jomaa, challenges the sentence imposed upon him upon revocation of his probation.


2
When this matter came on for hearing before the district court for imposition of sentence for violation of probation, the violation was admitted by defendant, and counsel for defendant, the government, and the district court all agreed that the sentencing range available at the time of the original sentencing was 0--6 months.   The district court imposed six months.


3
Counsel asked the court to consider credit for previous service by defendant in a work release program, and the district court responded that consideration of credit against the sentence was a matter for the United States Attorney General.   That is, of course, the view taken by the Supreme Court in March of this year, in its opinion in  United States v. Wilson, 112 S. Ct. 1351 (1992).


4
Because the Wilson opinion is dispositive of the issue raised in this appeal, the sentencing order of the district court is affirmed.